DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrapu (US 2003/0114196 A1).

Re Claim 1, Chitrapu discloses a method of facilitating wireless signaling using beamforming, the method comprising: 
determining a position of an electronic device associated with a particular coverage area (determining of location data of an estimated location of a UE, [0014], [0082], Figure 5A) and analyzing properties of a response received from the electronic device (beam network based triangulation, [0082], base station receives location data of UE, [0089]); 
in response to analyzing the properties of the response, determining first beam forming parameters for transmitting a beam to the electronic device (beam is formed based on decision process to produce a selectively sized and directed RF beam which covers the UE's position as reflected by its geolocation data, [0083]), the first beam forming parameters based at least in part on the position of the electronic device with respect to the base station and a set of neighboring base stations (cooperating base stations, [0113]-[0114], Figure 9); 
in accordance with the first beam forming parameters, causing transmission of the beam to the electronic device (Beam forming selection is preferably determined using UE geolocation data, [0080]), the beam configured to at least partially avoid interference with at least one neighboring base station of the set of neighboring base stations (Transmitting a directed beam will in many instances reduce the amount of interference created by the UE to other system base stations or UEs outside the beam, [0088]); and 
in response to determining that the position of the electronic device has changed, causing transmission of an updated beam to the electronic device (In order to track and determine triggering events, the network preferably keeps track of the number of active communications between each base station and the UEs and the UE location. Preferably, this information is updated at a rapid rate, since mobile UE locations may be continuously changing, [0076]), the updated beam comprising second beam forming parameters different from the first beam forming parameters (beam forming calculation step then occurs which preferably includes decision processing based on location data of targeted UEs. During this step the network determines the characteristics of the beam forming in order to serve the targeted UE(s) in a manner deemed appropriate and/or optimal by the network. This decision process may also involve a bidirectional communication process, in which the UE is also involved in the decision process. Finally, the beam is formed based on decision process to produce a selectively sized and directed RF beam which covers the UE's position as reflected by its geolocation data, [0082]).
Chitrapu discloses the claimed invention except explicitly teaches determining a position of an electronic device by causing transmission of one or more polling messages from a base station associated with a particular coverage area.
However, Chitrapu discloses a base station may initiate a negotiation process with one or more of its neighbors in adjacent cells as a result of excessive demand from users in area presently covered by it or as a result of surplus resources rendered by low traffic volume. In addition to the above, there may be other considerations that could make a cell initiate a negotiation process. The negotiation process itself preferably entails of a series of message exchanges between the cooperating base stations using interfaces between themselves. At the end of the negotiation process, the group of cells may arrive at a new partitioning of the total area covered, thereby improving the collective operational performance. The new area covered by each base station is illuminated with RF energy by beam forming techniques of the antenna arrays ([0074]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Chitrapu to achieve the same expected result of determining a position of an electronic device by causing transmission of one or more polling messages from a base station to further improve the signal transmissions quality.

Re Claim 2, Chitrapu discloses the method of claim 1, wherein: the beam is transmitted from the base station as a first wireless signal; the updated beam is transmitted from the base station as a second wireless signal; and the first wireless signal and the second wireless signal are transmitted at an equivalent power level (Where the antenna system has a plurality of modes M which provide different shapes of beams for the same phase and power, the geolocation processor is preferably configured to calculate transmission beam forming parameters as a function of phase .phi., transmission power P and antenna system mode M and to output parameters to the beam former representing a set of selected combination of phase .phi., transmission power P and antenna system mode M to control transmission beam formation, [0024]).

Re Claim 5, Chitrapu discloses the method of claim 1, wherein the first beam forming parameters and the second beam forming parameters correspond to at least one of a power level, a frequency, an angle, a delay, or a direction (Where the antenna system has a plurality of modes M which provide different shapes of beams for the same phase and power, the geolocation processor is preferably configured to calculate transmission beam forming parameters as a function of phase .phi., transmission power P and antenna system mode M and to output parameters to the beam former representing a set of selected combination of phase .phi., transmission power P and antenna system mode M to control transmission beam formation, [0024]).

Re Claim 6, Chitrapu discloses the method of claim 1, wherein the beam wirelessly propagates in free space after being emitted by optical elements (wireless communication system, [0002]).

Re Claim 7, Chitrapu discloses the method of claim 1, wherein the beam is a null-adjusted beam (Where the antenna system has a plurality of modes M which provide different shapes of beams for the same phase and power, the geolocation processor is preferably configured to calculate transmission beam forming parameters as a function of phase .phi., transmission power P and antenna system mode M and to output parameters to the beam former representing a set of selected combination of phase .phi., transmission power P and antenna system mode M to control transmission beam formation, [0024], customized solution).

Re Claim 8, Chitrapu discloses a telecommunications system for transmitting signals to an electronic device, the telecommunications system configured to: 
based on the position of the electronic device (determining of location data of an estimated location of a UE, [0014], [0082], Figure 5A), determine first beam forming parameters for transmitting wireless signals to the electronic device (beam is formed based on decision process to produce a selectively sized and directed RF beam which covers the UE's position as reflected by its geolocation data, [0083]); 
in accordance with the first beam forming parameters, transmit the wireless signals to the electronic device (Beam forming selection is preferably determined using UE geolocation data, [0080]), the wireless signals configured to at least partially avoid interference with at least one neighboring base station of a set of neighboring base stations (Transmitting a directed beam will in many instances reduce the amount of interference created by the UE to other system base stations or UEs outside the beam, [0088]); 
determine that the position of the electronic device has changed (In order to track and determine triggering events, the network preferably keeps track of the number of active communications between each base station and the UEs and the UE location. Preferably, this information is updated at a rapid rate, since mobile UE locations may be continuously changing, [0076]); and 
in response to determining that the position of the electronic device has changed, transmit updated wireless signals to the electronic device, the updated wireless signals formed in accordance with second beam forming parameters different from the first beam forming parameters (beam forming calculation step then occurs which preferably includes decision processing based on location data of targeted UEs. During this step the network determines the characteristics of the beam forming in order to serve the targeted UE(s) in a manner deemed appropriate and/or optimal by the network. This decision process may also involve a bidirectional communication process, in which the UE is also involved in the decision process. Finally, the beam is formed based on decision process to produce a selectively sized and directed RF beam which covers the UE's position as reflected by its geolocation data, [0082]). 
Chitrapu discloses the claimed invention except explicitly teaches transmit polling signals from a base station to determine a position of the electronic device.
However, Chitrapu discloses a base station may initiate a negotiation process with one or more of its neighbors in adjacent cells as a result of excessive demand from users in area presently covered by it or as a result of surplus resources rendered by low traffic volume. In addition to the above, there may be other considerations that could make a cell initiate a negotiation process. The negotiation process itself preferably entails of a series of message exchanges between the cooperating base stations using interfaces between themselves. At the end of the negotiation process, the group of cells may arrive at a new partitioning of the total area covered, thereby improving the collective operational performance. The new area covered by each base station is illuminated with RF energy by beam forming techniques of the antenna arrays ([0074]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Chitrapu to achieve the same expected result of transmitting polling signals from a base station to determine a position of the electronic device to further improve the signal transmissions quality.

Re Claim 11, Chitrapu discloses the telecommunications system of claim 8, wherein determining the position of the electronic device further comprises determining a velocity of the electronic device (In addition to the location of the UE(s), the speed and direction of the UE(s) may also be reported by the UE or estimated by the BS, [0077]).

Re Claim 13, Chitrapu discloses the telecommunications system of claim 11, further configured to determine whether to transmit the wireless signals having a narrow beam or a wide beam based on whether the velocity of the electronic device falls above or below a velocity threshold value (the relative location data of each UE includes estimated relative velocity data of the UE. In such case, beam forming criteria is preferably calculated such that each UE is assigned to a particular base station based in part on both the relative location data corresponding to the estimated UE locations and the relative estimated velocity data of the UEs, [0031]).

Allowable Subject Matter
Claims 3-4, 9-10, 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 which recites the network aggregation device for efficient adaptable wireless network system, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the device having a non-transitory computer-readable medium storing instructions, the instructions being executable by a processor to manage wireless signaling by: polling a base station to identify a position of an electronic device; using the position of the electronic device, determining that the electronic device is out-of-line with the base station; in accordance with determining that the electronic device is out-of-line with the base station, causing the base station to transmit first wireless signals having a narrow beam to the electronic device; determining that the position of the electronic device has changed to be in-line with the base station; and in response to determining that the electronic device is in-line with the base station, causing the base station to transmit second wireless signals having a wide beam to the electronic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631